Filed 11/1/13 P. v. Madrid CA4/1
Mod order received 11/20/13
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D063851

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD241723)

MARIO RICHARD MADRID,                                              ORDER MODIFYING OPINION

         Defendant and Appellant.                                  NO CHANGE IN JUDGMENT


         THE COURT:

         The opinion filed October 31, 2013 is modified as follows:

         Page 4, first paragraph, last sentence is modified to read: Competent counsel has

represented Madrid on this appeal.

         THERE IS NO CHANGE IN JUDGMENT.




                                                                                               BENKE, Acting P. J.